Citation Nr: 0009844	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
medial meniscectomy, right, with degenerative changes, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



REMAND

The veteran served on active duty from April 1955 to April 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a 20 percent disability 
rating for the veteran's service-connected right knee 
disorder.  This case was previously remanded by the Board in 
August 1998 and in August 1999.  

In its prior remand, the Board noted that the report of the 
March 1999 VA examination was insufficient for rating 
purposes, as the majority of the examination report consisted 
of answers to a series of specific questions to which the 
Board did not have access.  Although a copy of the 
examination format with questions was provided pursuant to 
the last remand, an attempted correlation between the 
questions and answers had raised almost as many questions as 
it has provided answers.  

There are a number of unexplained discrepancies.  For 
example, the examiner provides what he considers as "normal" 
ranges of motions which are discrepant with those stated in 
the examination format.  The veteran was stated to suffer 
from gout, apparently with periodic flare-ups, but the 
examination report did not indicate what effect symptoms of 
gout may have had on his ability to ambulate or whether the 
pain noted following range of motion studies may have been 
wholly or partially due to gout, which has not been 
determined to be part of the veteran's service-connected 
disorder.  Additionally, private medical records refer to 
arthritis of the right ankle, but this disability, which was 
not noted on the March 1999 examination, might well have had 
an effect on the veteran's overall right lower extremity 
functioning.  Finally, whereas the VA orthopedic examination 
in October 1996 disclosed no objective signs of disability of 
the right knee other than an enlarged circumferential 
diameter and a slight limitation of flexion, the March 1999 
examination, less than two and a half years later, noted a 
quite considerable increase in limitation of flexion and 
extension, instability of the right knee, weakened movement, 
and excess fatigability, as well as incoordination.  Whether 
any part of that limitation or symptomatology may be 
attributable to non-service-connected gout or right ankle 
arthritis is unknown.  Despite the fact that the March 1999 
examiner stated that he had reviewed the claims file, he gave 
no explanation as to why the veteran's right knee disability 
may have progressed to such an extent within a relatively 
short time.  

Therefore, the medical evidence is still not sufficient for 
an accurate determination of the veteran's claim.  On remand, 
the RO should provide the veteran with a VA examination by an 
examiner who has not previously examined him.  

In contemplating the veteran's overall right knee disability, 
the Board points out that he is service-connected for 
residuals of medial meniscectomy and for post-traumatic 
arthritis, for which he was initially rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  On the rating of October 
1996, the RO noted that the veteran did not have any 
subluxation or lateral instability of the knee, and yet it 
changed his diagnostic code to 5257, which applies to 
recurrent subluxation or lateral instability.  The reason for 
this particular change is unclear, and the RO should consider 
whether it selected the appropriate diagnostic code.

Additionally, the veteran should queried as to whether he has 
been treated by VA for his orthopedic problems and, if so, 
these records should be obtained.  He should provide any 
additional private treatment records which might be helpful 
to support his claim.  

Although the Board sincerely regrets the additional delay 
occasioned by another remand, this is necessary for a full 
and fair adjudication of this claim.  Accordingly, this case 
is REMANDED to the RO for the following actions:  

1.  The RO should obtain and incorporate 
with the claims file any VA outpatient 
clinical records pertaining to the 
veteran.  

2.  Ask the veteran to submit any 
additional private medical records 
pertaining to his arthritis and/or his 
right knee disability.  

3.  Schedule the veteran for another VA 
orthopedic examination by an examiner who 
has not previously examined him to 
determine the current nature and severity 
of his service connected right medial 
meniscectomy with degenerative changes.  
The claims file should be made available 
to the examiner before the examination 
for proper review of the medical history.  
Any necessary tests or studies should be 
conducted and must include range of 
motion testing for both right and left 
knees, with findings related to the 
ranges considered by VA as normal.  If 
any diagnoses are given other than the 
service-connected right meniscectomy with 
degenerative changes, such as right ankle 
arthritis or gout, the examiner is asked 
to determine, to the extent possible, 
which of the veteran's complaints, 
symptoms, and signs relate to the 
service-connected condition rather than 
gout or right ankle arthritis.

All symptomatology specifically due to 
the right medial meniscectomy and right 
knee arthritis should be noted and should 
include pain on motion, any weakened 
movement against varying resistance, 
excess fatigability with use, or 
incoordination.  In performing range of 
motion studies, the examiner should note 
and record instances of painful motion as 
evidenced by the visible behavior of the 
veteran undertaking the motion, and 
provide an opinion as to whether such 
expressions of pain, if any, are 
supported by adequate pathology.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  If the 
veteran describes flare-ups of pain, the 
examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups of 
the service-connected condition, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  

The examiner is specifically requested to 
comment on the following questions:  (1) 
Does the right knee demonstrate 
subluxation or lateral instability; (2) 
To what extent, if any, does the 
veteran's gout affect his ability to 
ambulate; (3) To what extent, if any, 
does the veteran's right ankle arthritis 
affect his overall right lower extremity 
functioning; (4) If the veteran 
demonstrates pain during testing, to what 
degree might this have been caused by 
conditions other than his right knee 
arthritis.  If the examiner is unable to 
answer any of these questions, he should 
so state.  The rationale for any opinions 
expressed should be explained.  

4.  Following completion of the above, 
the RO must review the claims folder to 
ensure that the medical report includes 
fully detailed explanations of all 
opinions requested.  If not, it must be 
returned to the examiner for 
clarification.  38 C.F.R. § 4.2 (1999).  

5.  Thereafter, the RO should adjudicate 
the veteran's claim for an increased 
disability rating for his right knee 
disorder, and if the benefit sought on 
appeal remains denied, provide a 
supplemental statement of the case, 
allowing an appropriate period for 
response.  The case then should be 
returned to the Board.  

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


